         Case 1:19-cv-00976-LJO-JLT Document 24 Filed 06/26/20 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DERRICK L. JOHNSON,                             )   Case No.: 1:19-cv-00976-LJO-JLT (HC)
                                                     )
12                   Petitioner,                     )   ORDER DENYING PETITIONER’S
                                                     )   MISCELLANEOUS MOTIONS AS MOOT
13           v.                                      )
                                                     )   (Docs. 22, 23)
14   SCOTT KERNAN, et al.,
                                                     )
15                   Respondents.                    )
                                                     )
16                                                   )

17           On November 12, 2019, the assigned magistrate judge issued findings and recommendations

18   recommending that the petition be dismissed for failure to comply with court orders and failure to

19   prosecute. (Doc. 13.) On December 4, 2019, the Court adopted the findings and recommendations in

20   full. (Doc. 14.) Petitioner appealed to the Ninth Circuit, and on April 8, 2020, the appeal was

21   dismissed for failure to prosecute. (Docs. 18, 21.) Petitioner filed two miscellaneous motions on May

22   18, 2020 and May 21, 2020. (Docs. 22, 23.) However, the case was terminated, and the appeal was

23   dismissed. Accordingly, Petitioner’s motions are now moot, and no further filings will be entertained

24   in this case.

25
26   IT IS SO ORDERED.

27       Dated:      June 26, 2020                             /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
